Sheldon, J.
This suit, originally brought against Albert F. Henry, is defended now by his widow and administratrix and by his heirs at law. Henry, in March, 1876, having taken a deed of the premises described in the bill and having paid the sum of $450 therefor, gave shortly afterwards to one Southwick a bond by which he bound himself to convey those premises to Southwick on demand, one year after date, on payment of the same sum with interest. Three years later, in 1879, Southwick gave to one Hobbs a quitclaim deed of the premises for the consideration stated therein of $200. More than two years later, in 1881, Hobbs gave to Amariah A. Taft a quitclaim deed of the premises for the consideration stated therein of $30.50, which was an inadequate consideration. All these deeds were duly recorded, and Hobbs and Taft had' actual knowledge of the deed to Henry and of his bond to Southwick. Taft died some eleven years after the deed to him, never having demanded a conveyance from Henry. The plaintiff *80is his heir at law. When the bill was brought, nothing remained to be paid to Henry of the agreed sum of $450, or for interest, or for taxes paid by him; but it does not appear when the final payment of such sums was made to him.
On these facts, the plaintiff is entitled to have the premises conveyed to him by the defendants unless some matter of defense is shown. Putnam v. Story, 132 Mass. 205, 213.
The defendants contend that the plaintiff, claiming under Southwick, is not entitled to a conveyance because Southwick, having himself bargained for the premises, caused them to be conveyed to Henry for the reason that he (Southwick) was at that time, as the master has found, “apprehensive that if he took title in himself to the premises . . . they would be either attached or levied on, either by reason of some pending execution obtained against him or some other legal liability he was under, and on account of this apprehension, to prevent his judgment or other creditors from getting any hold on this property and to ensure to himself the benefit of its purchase, he procured the deed of said premises to be made to said defendant Henry.” It may be conceded that by this transaction Henry acquired an absolute title against Southwick; but that could not prevent Southwick from obtaining afterwards rights thereto from Henry or from enforcing such rights against Henry when obtained. The plaintiff’s rights rest now upon the bond given by Henry to Southwick .and are independent of any fraud contemplated upon South-wick’s creditors.
It is not material whether the considerations for the conveyances from Southwick to Hobbs and from Hobbs to the plaintiff’s ancestor were or were not adequate. It has not been shown how large a part of the amount to be paid to Henry then remained unpaid; it is not suggested that either of the conveyances was not made in good faith; and Henry could not complain that .Southwick’s rights had passed to others.
The defense of loches cannot be maintained. We do not know when the right of the plaintiff accrued by the full payment of the .agreed price to Henry. Nor has the position of the defendants in any way been altered to their prejudice.
None of the defendants’ exceptions can be sustained. Those that relate to findings of fact must be overruled because the evi*81dence has not been reported. Those that relate to rulings of law are not open, because the master was only to find the facts and not to rule upon their legal effect. But so far as the questions raised are material, the defendants have had the full benefit of them in considering what decree should be entered upon the facts reported.
What we have said covers everything that has been argued. The decree of the Superior Court must be affirmed with the costs of the appeal.

So ordered.